Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on 03/09/2022 for Application No. 16/641,044.  By the amendment, claims 1-2, 5-18, 21-34 are pending with claims 1-2, 5-16, 18, 21-28 and 31-34 being amended and claims 3, 4, 7 and 8 being canceled.

Drawings
The replacement sheets of Figures 1-58 received on March 09, 2022 are accepted.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “The ecological system according to claim 3” in line 1. The scope of the claim indefinite because it is unclear what features are associated in the claim and the dependency of the claim is unknown. This rejection is also applicable for claims 6 and 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-18, 21-25, 27-28 and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Glynn in view of Kempster, cited on the prior Office action.
Regarding claim 1, Glynn discloses an ecological system (see at least Figures 4 and 5) which uses kinetic energy of a moving vehicle (35) comprising: 
- one or more devices (i.e., as schematically shown in Figures 4 and 5, hereinafter “device45”) which catch guide, compress, accelerate and project an air flow in the moving vehicle (see the annotated Figure 4 of vehicle 35 below); and further comprises: 
wherein the one or more devices (device45) is located at the front part of the system and comprise an input area (annotated Figure 4, CGA, CA) and an output area (i.e., by reference numeral 57, hereinafter “OA57”), 
wherein the air flow penetrates the input area and is compressed, accelerated, and guided towards the output area (OA57),
wherein the input area (annotated Figure 4, CGA, CA) is greater than the output area (OA57) such that air flow velocity is higher at the output area (OA57) than at the input area (see annotated Figure 4 below),
wherein said input area is arrangeable around the front part of the vehicle (Figs. 4 and 5).
Glynn does not disclose a subsystem that includes an aerodynamic profile or wing.
Kempsters discloses a substantial ecological system having a lift-generating apparatus 20 for mounting on a portion of a vehicle in order to improve an aerodynamic performance of the vehicle. See at least the Abstract, [0003], [0005] – [0007], [0013], [0024], [0026], [0045]; Figures 3-4; and claims 1, 10 and 19.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the energy efficiency system of Glynn to implement one or more aerodynamic profiles that receive the air flow projected from the one or more devices, wherein the one or more aerodynamic profiles generate lifting on the vehicle as taught by Kempsters in order to reduce the effective weight of the vehicle experienced as load on the vehicle engine, leading to improved efficiencies, better gas mileage, and reduced carbon emissions. See paragraph [0013] and claim 19.

Regarding claim 2, the modified system discloses the ecological system according to claim 1, Glynn discloses further comprising a second subsystem (i.e., made up of at least wind turbines 43, 47, 75, 79, hereinafter “subsystem2”) comprising one or more turbines that receive the air flow projected from the one or more devices, 
wherein the first and second subsystems can operate jointly or separately (i.e., subsystem2 is operated alone),

Regarding claim 5, the modified system discloses the ecological system according to claim 3, Glynn further discloses wherein said input area of the one or more devices (device45) is configurable as a function of the width of the vehicle in which the system operates (Figs. 4 and 5).  

Regarding claim 6, the modified system discloses the ecological system according to claim 3, Glynn further discloses wherein said input area of the one or more devices (device45) is configurable as a function of the height of the vehicle in which the system operates (Figs. 4 and 5).  

Regarding claim 7, the modified system discloses the ecological system according to claim 1, Glynn further discloses wherein the one or more devices further comprise one or more admission ports (annotated Figure 4, i.e., by input area CA), a compression throttle (Fig. 5, i.e., the bottle neck area by generator 55) and one or more exhaust ports (i.e., by reference numeral 57).

Regarding claim 8, the modified system discloses the ecological system according to claim 7, Glynn further discloses wherein the one or more devices (device45) further comprise side walls (i.e., side walls of housing 53) extending from the one or more admission ports up (e.g., made up of at least inlet 41 and gate 37) to the one or more exhaust ports (57).  

Regarding claim 9, the modified system discloses the ecological system according to claim 5, Glynn further discloses wherein the one or more devices (device45) further comprise upper compression walls (i.e., upper wall of housing 53) and lower compression walls (i.e., lower wall of housing 53 where wind turbines 43, 49, 75, 79 are mounted on) extending from said admission port (CA) to said exhaust port (57), with angle and length (Fig. 5) varying as a function of the morphology of the moving vehicle (35).  

Regarding claim 10, the modified system discloses the ecological system according claim 1, Glynn further discloses wherein the one or more devices (device45) further comprise one or more air intake control systems (39).  

Regarding claim 11, the modified system discloses the ecological system according claim 1, Glynn further discloses wherein the one or more air intake control systems (39) comprise one or more grilles (37) or a diaphragm.

Regarding claim 12, the modified system discloses the ecological system according to claim 1, Kempster further discloses wherein the one or more aerodynamic profiles (20) comprise one or more wing tip devices (i.e., wing tip apparatus 20 or winglet 23 shown in Figure 4B).
	
Regarding claim 13, the modified system discloses the ecological system according to claim 12, Kempster further discloses wherein the one or more aerodynamic profiles further comprise one or more vortex generating devices (i.e., mid-section of wing body 22).  

Regarding claim 14, the modified system discloses the ecological system according to claim 12, Kempster further discloses wherein the one or more aerodynamic profiles (20) comprise further one or more flow guides (24).  

Regarding claim 15, the modified system discloses the ecological system according to claim 12, Kempster further discloses wherein the one or more aerodynamic profiles (20) further comprise a lightened structure (i.e., the structure of wing apparatus 20) located within the one or more aerodynamic profiles.  

Regarding claim 16, the modified system discloses the ecological system according to claim 12, Kempster further discloses wherein the one or more aerodynamic profiles (20) are joined to the vehicle through fastening means (see at least paragraphs [0035], i.e., the wing apparatus 20 is supported by frames 26, 28 and attached to the vehicle via a fastening means (e.g., weld or screws, bolts etc., not labeled/shown).  

Regarding claim 17, the modified system discloses the ecological system according to claim 16, Kempster further discloses 
wherein said fastening means are selected from side beams (see at least paragraphs [0035 – 0036], i.e., support frames 26, 28) that penetrate as male in one or more dies of the vehicle (35), belts, cables, screws, bolts, nuts, fastening brooches and cords (e.g., bolt, screw, rivet etc., not labeled/shown). 

Regarding claim 18, the modified system discloses the ecological system according to claim 12, Kempster further discloses 
wherein the one or more aerodynamic profiles (20) comprise an external 5support structure which is supported over one or more wing tip devices (23) which in turn transmit the force to side beams (see at least paragraphs [0035 – 0036], i.e., support frames 26, 28) that penetrate as male in one or more dies of the vehicle (35). 

Regarding claim 21, the modified system discloses the ecological system of claim 2, Glynn further discloses wherein the second subsystem comprises: 
a housing (53) that encompasses the one or more turbines (43, 47, 75, 79); 
one or more internal or external motors (i.e., motors of turbines 43, 47, 75, 79) with respect to the one or more turbines; 
one or more internal or external transmission systems (see Figure 1, generator options 9); 
one or more diffusor (41) or noise cancelling elements and one or more exhaust elements (57),  
wherein the one or more turbines (43, 47, 75, 79) are configurable to drive one or more electric energy generators (55) through one or more transmission systems (Fig. 1).

Regarding claim 22, the modified system discloses the ecological system according to claim 9, Glynn further discloses wherein one of the compression walls (i.e., walls of housing 53) of said device (device45) is the vehicle's body (Fig. 5, i.e., roof of vehicle 35).

Regarding claim 23, the modified system discloses the ecological system according to claim 22, Glynn further discloses wherein said compression wall is realizable as the lower wall (Figs, 4, 5, i.e., lower wall portion of the housing system 53 as schematically shown in the Figures, not labeled).  

Regarding claim 24, the modified system further discloses the ecological system according to claim 1, Glynn further discloses wherein the device comprises additional articulation means which guide the air that enters through the front part of the system towards the output of the device (i.e., made up at least of the two side wall portions of the inlet 41).  

Regarding claim 25, the modified system of discloses the ecological system according to claim 24, Glynn further discloses wherein said device further comprises a laminar flow ejector having fix or variable areas (annotated Figure 4, i.e., made up at least of the two side wall portions of the inlet 41 by area AA).  

Regarding claim 27, the modified system discloses the ecological system according to claim 24, Glynn further discloses wherein said articulation means comprise one or more flexible elements for air conduction (i.e., made up at least of the two side wall portions of the inlet 41).

	
Regarding claim 28, the modified system discloses the ecological system according to claim 27, Kempster further discloses wherein the laminar flow ejector of the device comprises a guide (Fig. 4, i.e., made up at least of the two side wall portion of the inlet 41) for the accelerated air to deliver a laminar flow towards the edge of the aerodynamic profile.  

Regarding claim 30, the modified system discloses the ecological system according to claim 1, Glynn further discloses, wherein the vehicle (35) is selected among cars, buses, pickup trucks, box trucks, trains, boats, articulated and non-articulated trucks (Abstract).  

Regarding claim 31, the modified system discloses the ecological system according to claim 1, Glynn further discloses wherein the ecological system is adaptable to the vehicle (35).  

Regarding claim 32, the modified system discloses the ecological system according to claim 1, Glynn further discloses wherein the ecological system is configurable as an integral part of the vehicle (35) by means of a header (Figs. 4 and 5) containing the one or more devices (device45).

Regarding claim 33, the modified system further discloses the ecological system according to claim 32, Glynn further discloses wherein the one or more devices (device45) are configurable to be located laterally in the header (Figs. 4 and 5) of the vehicle (35).  

Regarding claim 34, the modified system further discloses the ecological system according to claim 32, Glynn discloses further comprising flexible elements (e.g., wiring 59) configurable for ranging from the top to the bottom of the vehicle (35).

    PNG
    media_image1.png
    763
    941
    media_image1.png
    Greyscale

Annotated Figure 4 – Glynn

Response to Amendment
The amendment filed on 03/09/2022 has been entered. Applicant’s amendments have overcome the rejection of claims 1-34 being under 35 U.S.C §112(b) indicated in the prior Office action.  The rejection of the claims has been withdrawn. 

Response to Arguments
Applicant's arguments filed 03/09/2022 have been fully considered but they are not persuasive. 
Applicant argues that Glynn fails to teach or suggest claims 1, 2-11, 21-23 and 30-34 are as follows:
the system of Glynn only operates during decelerating or stationary (Remarks, 03/09/2022, page 10); and
the air flow control system of Glynn does not control and modify the air flow and provide the aerodynamic characteristics of the claimed invention throughout the journey and only allows it when braking or when the vehicle is parked (Remarks, 03/09/2022, page 11).
In response to applicant's arguments with regards to bullet (a) above.  It is noted that the limitation in claim 1 only requires the ecological system to use kinetic energy of a moving vehicle not throughout the traveling journey.  In other words, it has been interpreted that the event can occur at any given time when the vehicle is in motion during the journey because this limitation does not describe nor define the aerodynamic system configured to perform and use kinetic energy throughout the traveling journey event.  This teaching meets the claimed limitation because under decelerating, the vehicle is in motion.
With regards to bullet (b) above, again, the claimed invention does not require the ecological system to use kinetic energy of a moving vehicle throughout the traveling journey.  As discussed above, Glynn teaches air flow is being used and modified during deceleration traveling which has been interpreted as a moving vehicle because the vehicle is in motion. Furthermore, Applicant’s arguments with respect to the aerodynamic characteristics limitation have been considered but are moot because the new ground of rejection does not rely on the reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 26 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 26, the prior of record fails or renders obvious an ecological system having the combination features recited in claims 1 and 24, and particularly the limitation required by claim 26.  
Claim 29 is allowable as being dependent upon the allowable base claim.

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659